
Exhibit 10.3
 
 
AMENDMENT TO CONSULTING AGREEMENT


This Amendment to the Consulting Agreement (the “Amendment”) is entered into on
September 1, 2017 (“Effective Date”), by and between Grant Young (the
“Consultant”) and ProtoKinetix, Incorporated (the “Company”).


RECITALS


WHEREAS, the Consultant and the Company entered into that certain Consulting
Agreement effective January 1, 2017 (the “Consulting Agreement”); and


WHEREAS, the Consultant and the Company desire to amend the Consulting Agreement
to provide for among other things, an extension of the termination date of the
Consulting Agreement.


NOW, THEREFORE, in consideration of the mutual obligations and covenants
contained in this Amendment and the Consulting Agreement, and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto agree as follows:


A.           Stock Option.  Section (2)(c), Stock Option, shall be deleted and
replaced with the following:


(c)   Stock Option. On the Effective Date, Consultant will receive an option to
purchase 5,000,000 shares of common stock of the Company pursuant to the
Company’s 2017 Stock Option and Stock Bonus Plan (the “2017 Plan”) and the Stock
Option Agreement between the Company and Consultant dated January 1, 2017.  On
September 1, 2017, Consultant will receive an option to purchase 5,000,000
shares of common stock of the Company pursuant to the 2017 Plan and the Stock
Option Agreement between the Company and Consultant dated September 1, 2017.


B.           Termination.  Section (5)(a), Term, shall be deleted and replaced
with the following:


(a)   Term.  This Agreement shall commence as of the Effective Date and continue
until December 31, 2018 (the “Term”).  Upon the expiration of the Term, this
Agreement shall automatically renew for one year increments under the same terms
and conditions unless either party gives written notice of their desire to
terminate the Agreement to the other party at least 30 days prior to the end of
such calendar year.


C.           General.  Section (7)(b), No Employer-Employee Relationship, shall
be deleted and replaced with the following:


(b)   No Employer-Employee Relationship.  The Company and Consultant understand,
acknowledge, and agree that Consultant’s relationship with the Company will be
that of an “independent contractor” and not that of an employee.  Consultant
will be an “independent contractor” and Consultant will be entitled to work at
such times and places as Consultant determines appropriate, will not be under
the direction or control of the Company or the manner in which Consultant
performs the Services.  Consultant will not be entitled to any of the benefits
which the Company may make available to its employees (which benefits may in the
future include, but not be limited to, unemployment insurance benefits, group
health or life insurance, profit-sharing or retirement benefits).
 
 
 

--------------------------------------------------------------------------------


 
D.           Miscellaneous.


1.   The Consulting Agreement, as modified herein, remains in full force and
effect and is ratified by Consultant and the Company.  In the event of any
conflict between the Consulting Agreement and this Amendment, the terms and
conditions of this Amendment shall control.  Capitalized terms not defined
herein shall have the same meaning as set forth in the Consulting Agreement.


2.   This Amendment is binding upon and inures to the benefit of the parties
hereto and their respective heirs, personal representatives, successors and
assigns.


4.   This Amendment shall be governed by and construed in accordance with the
laws of the State of Colorado.


5.   This Amendment may be executed in any number of counterparts, which
together shall constitute one and the same instrument.  The parties may execute
and exchange facsimile or PDF counterparts of the signature pages and facsimile
and/or PDFs shall serve as originals.


IN WITNESS WHEREOF, the parties have executed this Amendment to the Consulting
Agreement on the day and year first above written.


ProtoKinetix, Incorporated




/s/ Clarence E. Smith
________________________________
By:  Clarence E. Smith, President & CEO




Consultant




/s/ Grant Young
________________________________
Grant Young






 
1